El Juez Asociado Señor Blanco Lugo
emitió la opinión del Tribunal.
*546En 3 de enero de 1961 Andrea Miranda inició acción de divorcio contra José Suárez Martínez por la causal de adul-terio. En la demanda presentada relacionó los bienes perte-necientes a la sociedad de gananciales, entre los cuales in-cluyó la suma de $4,573.92 depositada en cuenta de ahorros en el Banco Popular de Puerto Rico. En la misma fecha solicitó mediante moción que se ordenara a la referida insti-tución bancaria se abstuviera de autorizar y efectuar retiros contra dicha cuenta de ahorros, y para ello alegó que la can-tidad depositada originalmente ascendía a $7,173.92 y se 1 había reducido a la suma indicada por distintas operaciones realizadas por el demandado, quien estaba haciendo transac-ciones y pagos sin su intervención; que el demandado había expresado su propósito de agotar completamente los fondos para privar así a la demandante de cualquier participación que le correspondiera en ellos; y que la actora tenía el temor de que su esposo dilapidara el dinero ahorrado causándole con ello los naturales contratiempos y desventajas. Dos días después el tribunal de instancia proveyó por orden accediendo a lo solicitado, pero disponiendo expresamente “Notifíquese de la presente orden al demandado significándole que si tiene algún reparo u objeción a la orden aquí dictada se señala la fecha de enero 12 de 1961, a las 2:00 p.m. para que compa-rezca a ser oído.” Tanto la demanda como la orden le fue-ron notificadas al demandado el día 9 de enero. Debido a la ausencia de sus abogados, solicitó personalmente la sus-pensión de la vista señalada.
En 18 de julio, luego de haber tenido lugar varios inci-dentes que no es necesario reseñar, el demandado impugnó la orden de 5 de enero cuyo efecto era congelar los ahorros por entender que la misma “es errónea y contraria a la ley.” Se declaró sin lugar esta pretensión, y para revisar la reso-lución dictada expedimos auto de certiorari.(1)
*547El peticionario sostiene que la orden impugnada no está comprendida dentro de ninguna de las medidas provisionales a que puede dar lugar el juicio de divorcio — artículos 98 a 101 del Código Civil, 31 L.P.R.A. secs. 341 a 344; y que es. nula porque se dictó sin notificación y sin la celebración de una vista según requerido por la Regla 56.2 de las de Procedi-miento Civil, y sin la prestación de fianza según exigido por la Regla 56.3. 
El Capítulo II del Título IV del Libro Primero del Có-digo Civil trata sobre las medidas provisionales a que puede dar lugar el juicio por divorcio, y se refiere específicamente a. la custodia y cuidado provisional de los hijos menores, art. 98, 31 L.P.R.A. sec. 341;. la fijación de un domicilio para la es-, posa cuando es la parte actora, art. 99, 31 L.P.R.A. sec. 342; y la concesión de una pensión alimenticia, incluyendo litis expensas, art. 100, 31 L.P.R.A. sec. 343. Se provee además que desde el día en que se inicie la acción judicial no será vá-lida ninguna deuda contraída por cualesquiera de los cónyuges a cargo de los bienes gananciales sin autorización del tribunal, Art. 101, 31 L.P.R.A. sec. 344. Estas disposiciones fue-ron adoptadas de los artículos 146, 147,(2) 148 y 150 del Código Civil de Luisiana, West’s Louisiana Civil Code, vol. 1, págs. 716-744. Es curioso observar que el legislador puer-torriqueño omitió incorporar una disposición similar a la-. *548contenida en el artículo 149 del Código Civil de Luisiana que autoriza a la esposa que litiga por el divorcio, “para la pro-tección de sus intereses,” a exigir la formación de un inven-tario y avalúo de los bienes muebles e inmuebles que se en-cuentran en posesión del marido y a solicitar un injunction para impedir que éste disponga de ellos en ninguna forma.(3)
Entre las medidas cautelares durante el juicio de divor-cio, el artículo 74 de la Ley de Matrimonio Civil de la Repú-blica Argentina establece que . . si la conducta del ma-rido hiciese temer enajenaciones fraudulentas o disipación de los bienes del matrimonio, la mujer podría pedir al Juez de la causa que se haga inventario de ellos, y se pongan a cargo de otro administrador, o que el marido dé fianza del importe de los bienes.” Véase, Goldstein y Norduchowicz, El Divorcio en el Derecho Argentino, Ed. Logos, Buenos Aires (1955), págs. 354-356, quienes afirman que la enumera-ción contenida en el artículo — inventario, administrador y fianza — no es taxativa y que el juez podría ordenar otras me-*549didas. En Bolivia la ley dispone que inmediatamente des-pués de la presentación de la demanda se hará un inventa-rio de los bienes matrimoniales y se repartirán los ganan-ciales muebles por partes iguales entre los cónyuges. Gallardo, Divorcio, Separación de Cuerpos y Nulidad de Matri-monio en las Naciones Latino-Americanas, Ed. Diana, Madrid (1957), pág. 86. En Uruguay se reconoce al juez la facultad de ordenar, a petición de las partes o de oficio, todas las medidas que tiendan a proteger los bienes gananciales de los riesgos que podrían provenir de la mala administración del marido. Gallardo, op. cit, pág. 569. 
Conforme resolvimos en Alameda v. Registrador, 76 D.P.R. 230, 239 (1954) interpretando las disposiciones del artículo 101 del Código Civil “cualquier deuda contraída por el marido o la mujer, desde la fecha de la radicación de la demanda de divorcio hasta la fecha en que sea firme la sen-tencia de divorcio, será de la exclusiva responsabilidad del cónyuge que la contraiga, a menos que tenga autorización expresa del tribunal donde se está ventilando la acción de divorcio, y la sociedad de gananciales, como tal, no será res-ponsable a ningún acreedor de las deudas contraídas por cualesquier de los cónyuges durante la tramitación del divorcio.” Esto es en cuanto al efecto de la iniciación de la acción de divorcio respecto de los acreedores. Pero respecto a los cónyuges entre sí, nada impide que cualesquiera de ellos intente proteger sus intereses en los bienes gananciales para evitar que el otro los disipe o disponga a su arbitrio de algún elemento del activo,, independientemente de que en la liquida-ción posterior pueda tomarse este acto en consideración y car-gársele su importe o valor. 
Ahora bien, a los fines de resolver el presente recurso, puede admitirse que la orden impugnada sobre congelación de fondos no se justifica como una de las medidas provisiona-les a que hace referencia el Código Civil para el caso de la iniciación de la acción de divorcio. No obstante, la existen-cia de estas disposiciones no inhibe la virtualidad de la Regla *55056 de las de Procedimiento Civil que trata sobre los remedios-provisionales. Es significativo que la Regla 56.1, al exponer los principios generales sobre el particular, se refiere a que “(e)n todo pleito ... el tribunal podrá dictar cualquier or-den provisional que sea necesaria para asegurar la efectivi-dad de la sentencia,” y que la norma que se establece para determinar su procedencia es que la medida sea “apropiada,”' considerando los intereses de todas las partes. En este sen-tido la regla citada concede a las partes un remedio provisional no importa cuál sea la naturaleza de la reclamación, ya que expresamente abandonó el lenguaje de la anterior Ley para Asegurar la Efectividad de las Sentencias (Ley de 1 de marzo de 1902, 32 L.P.R.A. secs. 1069 et seq.) que se re-fería a “toda persona que demandase en juicio el cumpli-miento de una obligación.” Si en alguna acción se justifica la adopción de medidas provisionales es en la de divorcio, una de cuyas consecuencias es la disolución de la sociedad de ga-nanciales, para evitar que cualesquiera de los cónyuges sea defraudado por actos de ocultación' o disposición de los bie-nes. La experiencia nos enseña que son frecuentes los casos en que una mujer es despojada de su justa participación en. la sociedad de gananciales por actos realizados por el marido bajo el palio del precepto que le confiere la administración de los bienes conyugales. Es cierto que esta situación no es alarmante en cuanto a bienes inmuebles se refiere, ya que para su enajenación se requiere el concurso de ambos, cónyu-ges, pero el riesgo en cuanto a'los bienes muebles es pronun-ciado, especialmente si se considera que en la economía- mo-derna gran parte de los activos están representados por'valo-res mobiliarios como acciones, bonos' y- documentos de-crédito. 
Por. otrq lado, a pesar de las disposiciones civiles taxati-vas sobre las medidas provisionales que puedan adoptarse, hemos- sancionado el nombramiento de un síndico para tomar-posesión de los bienes que corresponden a la sociedad de ga-*551nanciales en cualquier estado del pleito de divorcio y durante la sustanciación del mismo. López v. Corte de Distrito de Guayama, 31 D.P.R. 137 (1922). No vemos como una or-den de efectos más limitados, pues no alcanza a todos los bie-nes de la sociedad conyugal, pero enderezada al mismo propó-sito de conservar los bienes, pueda sostenerse que es contraria .a la ley. 
No hemos pasado por alto que la Regla 56.1 se refiere a la adopción de medidas que sean necesarias “para asegurar la efectividad de la sentencia.” Esta expresión no puede "tomarse en su sentido estrictamente literal, y en el caso es-pecífico del pleito de divorcio no puede ignorarse que una de las consecuencias de la sentencia que pueda dictarse a favor de la parte demandante, es la disolución y consiguiente liqui-dación de la sociedad de gananciales. Se asemeja a la situa-ción de una acción filiatoria en relación con la cual hemos re-suelto que procede la anotación de un aviso de demanda al margen de la descripción de los bienes del caudal paterno— que no deja de ser una forma de aseguramiento — porque de •declararse la filiación el hijo tendrá el derecho de heredar a :su presunto padre. Olivera v. Registrador, 51 D.P.R. 413 (1947). En este sentido una orden como la obtenida por la demandante en el presente caso tiene como consecuencia la •protección de su derecho a participar en todo el patrimonio ganancial según éste existía al momento de iniciarse la acción. 
La orden dictada en el presente caso participa de la na-turaleza de una prohibición de enajenar que puede expedirse ex parte, sin la celebración de vista. Regla 56.4. Pero aun cuando tal requisito fuere necesario, puede sostenerse que en este caso se cumplió sustancialmente ya que en la orden dic-tada se le ofreció al demandado la oportunidad para que com-pareciera dentro de un término razonable a presentar los reparos que tuviera. Ciertamente ningún perjuicio se le causaba al demandado con la congelación de los fondos, pues *552la medida simplemente conducía a su conservación.(4) En cuanto a la prestación de fianza, la Regla 69.6 provee que no se exigirá a ningún cónyuge en un pleito de divorcio, de re-laciones de familia, o sobre bienes gananciales, a menos que el tribunal dispusiere lo contrario en casos meritorios.

Por los motivos expuestos, se anulará el auto expedido y se confirma la resolución dictada por el Tribunal Superior, Sala de Bayamón, en 5 de enero de 1961.


 En la petición de certiorari presentada se solicitó además que se revisara una resolución dictada en 14 de abril de 1961 mediante la cual se ordenó al Banco Popular la expedición contra la cuenta de ahorros de *547un cheque por $150 para satisfacer la suma concedida por concepto de honorarios de abogado de la demandante, según pronunciamiento conte-, nido en la sentencia en rebeldía por la cual se declaró con lugar la de-manda. Sin embargo, un examen de los autos revela que aunque la orden. fue cumplimentada, posteriormente — al dejarse sin efecto la sentencia dictada — el abogado de la demandante consignó en secretaría el importe que se le había satisfecho.
En 29 de julio la demandante solicitó la fijación de una pensión ali-menticia y una suma razonable para litis expensas, y después de celebrada la vista correspondiente, el tribunal concedió por este último concepto la suma de $150, “los cuales aparecen satisfechos en virtud de orden de esta . Sala de 16 de mayo de 1961.”
Por todo lo expuesto, la revisión de la resolución de 14 de abril se ha tornado académica.


 La medida relacionada con la fijación de domicilio fue derogada en Luisiana en el año 1928.


2) Iguales alcances se lograban, en cuanto a los bienes de la mujer, bajo la regla 5ta. del artículo 68 del Código Civil Español según rigió hasta el 24 de abril de 1958, que en lo pertinente disponía que interpuesta y admitida la demanda de divorcio el tribunal tenía facultad para “dictar-las medidas necesarias para evitar que el marido que hubiese dado causa al divorcio ... perjudique a la mujer en la administración de sus bienes.” Manresa, en sus Comentarios al Código Civil Español (ed. 1943), tomo 1, pág. 431, indica que la razón de ser de este precepto es clara y compren-sible: “Aunque los instintos de la naturaleza inducen al hombre a pensar de continuo en el porvenir de sus hijos y le mueven, con el fin de asegu-rarlo, a esforzarse no sólo para conservar, sino para aumentar el caudal de la familia, la práctica ha hecho ver que hoy, por desgracia, maridos que, sintiéndose bajo el peso de una acción de nulidad o de divorcio, se dejan dominar por el deseo de venganza o el sentimiento de despecho, desatienden la voz de su conciencia y de su cariño, y procuran dilapidar la fortuna cuya guarda les ha sido encomendada.”
A partir de la fecha indicada se incorporaron al artículo 68 reglas específicas para el régimen de los bienes del matrimonio en litigio, y entre otras, se autoriza al juez, atendidas las circunstancias del caso, para que excepcionalmente confiera a la mujer la administración de los bienes ga-nanciales o de alguno de ellos, y provee expresamente que “será necesaria licencia judicial para los actos que excedan de la mera administración de los gananciales, cualquiera que sea el cónyuge que los administre.” Medina y Marañón, Leyes Civiles de España, tomo 1, pág. 50.


 La ausencia de perjuicio alguno al demandado queda corroborada por el tiempo que transcurrió entre la fecha de la notificación de la orden de congelación y la de la radicación de la moción impugnándola. Sospe-chamos que si no hubiese sido citado y condenado por desacato por su incumplimiento del pago de pensiones alimenticias este incidente no se hubiera promovido.